Citation Nr: 1128496	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered from June 15, 2009 to June 19, 2009.

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the above Department of Veterans Affairs (VA) Medical Center (MC) in the Health Care System (HCS) of jurisdiction.  

The appeal is REMANDED to the above HCS at the VA Medical Center in Tampa, Florida.  VA will notify the appellant when further action is required.

REMAND

The claimant, Community Hospital of New Port Richey HCA Hospitals (HCA Hospitals) seeks, on behalf of the Veteran, payment or reimbursement for medical expenses incurred at their private medical care facility from June 15, 2009, to June 19, 2009.  (A claimant under 38 U.S.C.A. § 1725 can be the entity that furnished the treatment.  See 38 C.F.R. § 74.1004(a).)

Initially, the Board notes that it is unclear from the record whether service connection is in effect for any disability of the Veteran, to include for a disorder for which the medical care in issue was provided.  The recently-created VA claims file submitted with this appeal shows only claims for educational assistance benefits, and the Statement of the Case issued by the HCS indicates, without noting the source of the conclusion,  that the Veteran has not established any service-connected disabilities.  This information is of significance in determining whether consideration of this claim may be undertaken solely under the provisions of 38 U.S.C.A. § 1725 or whether consideration under 38 U.S.C.A. § 1728 may also be undertaken.  Because this case must be remanded for another reason, the Board will also request confirmation as to the Veteran's status as a service-connected disabled veteran or not.  Accordingly, on remand, the VAMC should provide documentary evidence on this point.

In addition, VA regulations also provide that a claim under 38 C.F.R. § 1725 (also known as the Millennium Bill) must be filed within 90 days after the latest of the following relevant to the appeal:  (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004.  In correspondence dated in December 2009 and April 2010, claimant HCA Hospitals indicated that they had been told the Veteran had "other" insurance coverage and were "dealing with them" until they received notice from VA on October 20, 2009, asking them to bill VA. 

The Board finds that additional development is required in an effort to support the claimant's assertion, as this could potentially substantiate that the claim was filed within 90 days of the date on which the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  On remand, HCA Hospitals should be requested to provide evidence of the correspondence with the Veteran and/or another insurance company, and of the date of any return correspondence and/or denial of any related claims.  If the claimant does not have such records, the VAMC will be asked to contact the Veteran directly to determine whether he has any information concerning attempts to secure payment from a third party for his hospital treatment in June 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC shall provide appropriate information as to whether the Veteran has any service-connected disabilities, and if so, such disabilities must be identified.

2.  The VAMC shall contact the claimant and request that evidence of any correspondence or claims filed with a third party insurance carrier for payment of services rendered by HCA Hospitals from June 15, 2009, to June 19, 2009.  If the claimant does not have such records, the VAMC shall attempt to obtain such records directly from the Veteran.  All efforts to obtain such records must be set forth in the Veteran's file.

3.  The VAMC will then review the Veteran's file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The VAMC will then readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

